DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s Amendments and Remarks filed on 11/23/2020.
Claim(s) 1, 9, 13, 20, 22, 26 is/are amended.	
Claim(s) 1, 6-7, 9-13, 18-29 is/are pending in this Office Action.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 1, 6-7, 9-13, 18-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boorman (US 2010/0305786 A1) in view of Albert et al. (US 2011/0184595), hereafter referred to as Albert, further in view of Gibbs et al. ( US 6,856,864 B1), hereafter referred to as Gibbs.


Regarding claims 1, 13, and 20, Boorman teaches an alternate approach procedure system (“aircraft systems architecture 10”, Fig. 1) in an aircraft (“aircraft”, para. 0026), comprising a processor and a controller configured by programming instructions encoded in non-transitory computer readable media (“on-board computers” para. 0035 citation below corresponds to applicant’s “processor”, “controller” and “non-transitory readable media”) to cause one or more processors to perform the method (“Those skilled in the art will appreciate that FIG. 1 is one configuration of many that can be implemented for an embodiment of an ADDS 24. For example, and without limitation, the ADDS 24 can be hosted on a number of on-board computers suitable for the airplane configuration at hand such as a dedicated ADDS computer (not shown), a Flight Management System (FMS) 28, or a cockpit graphical display system 22”, para. 0035), the method comprising:
monitoring, by the processor, the condition and status (“performance and health”, see para. 0036 citation below) of a plurality of aircraft systems (“autoland and autopilot systems”, see para. 0036 citation below) necessary for the aircraft to perform a currently selected approach procedure (“executing approach procedure”, see para. 0062 citation below) previously scheduled using onboard avionics equipment and entered into a currently active flight plan for landing at a currently selected runway (“RWY 16L”, see para. 0062 citation below and “runway indicator 44”, Fig. 6)
(“an ADDS 24 is provided to receive approach-relevant information from other aircraft systems. Approach-relevant information is any information that is relevant to understanding, planning, and executing a final approach and landing procedure. From the available approach-relevant information, the ADDS 24 extracts operationally-relevant and decision-critical information (hereafter called operationally-relevant for readability purposes) for display to the pilots. In this regard, the Aircraft Control Systems 26 (components of the aircraft flight control system not shown) provides approach-relevant information such as the performance and health of the redundant autoland and autopilot systems.”, para. 0036,
“FIG. 6…provides yet another example of how an ADDS 24 is used. In this depiction, the aircraft is executing approach procedure for ILS RWY 16L (Cat I) when the glide slope fails. The ADDS 24 activates a secondary approach, namely LOC RWY 16L, updates the dynamic referents such as the decision altitude and flight visibility, and provides the pilots a clear and simple alternative, thus avoiding having to look and find an alternative approach”, para. 0062);
determining, by the processor when the currently selected approach procedure can no longer be performed due to a change in condition or status of one or more of the monitored plurality of aircraft systems (“glide scope fails”, see para. 0062 citation above); 
generating, by the processor, a listing of an alternate approach procedure (“alternate approach”, see para. 0068 citation below) for landing at the currently selected runway that can be performed based on the condition and status of the monitored plurality of aircraft systems 
(“Thus, when the glide slope failure occurs, all of the operationally-relevant information for the alternate procedure pop up and the pilots simply execute the alternate approach. The pilots no longer have to think through the effects of the systems failures or degradations and determine what that means in terms of the current approach. The ADDS 24 activates the alternate approach and updates the operationally relevant information.”, para. 0068);
causing to be displayed, on a cockpit display (“ADDS graphical display 20”, Fig. 3-6) for flight crew selection (“pilots simply execute the alternate approach”, see para. 0068 citation above the alternate approach procedure 
(“Yet another benefit of the ADDS 24 is the interactive input capability via a control input device 34. The ADDS control input device 34 allows pilots to enter, select, or confirm certain parameters that are necessary for the decision-critical information displayed on the ADDS display 20.”, para. 0050); and
responsive to receiving flight crew selection of an alternate approach procedure, automatically inserting, by the processor, the selected approach procedure into the flight plan (“The ADDS 24 activates the alternate approach and updates the operationally relevant information.”, see para. 0068 citation above and further para. 0062 citation below)
(“The ADDS 24 activates a secondary approach, namely LOC RWY 16L, updates the dynamic referents such as the decision altitude and flight visibility, and provides the pilots a clear and simple alternative, thus avoiding having to look and find an alternative approach, as well as potentially executing a missed approach.”, para. 0062).

Boorman does not explicitly teach generating a listing of a plurality of alternate approach procedures for landing at the currently selected runway,
ranking the plurality of alternate approach procedures based on differences between the alternate approach procedures, wherein the alternate approach procedure of the plurality of alternate approach procedures that exhibits the least amount of differences is ranked as the highest ranked alternate approach procedure of the plurality of ranked alternate approach procedures 
causing to be displayed, a prioritized listing of alternate approach procedures the alternate approach procedure with the alternate approach procedure with the highest ranking highlighted.
However, Albert teaches a method And device for aiding the piloting of an aircraft during a final approach phase, comprising:
generating, by a processor (“means 3”, Fig. 1, “means 3 comprise at least: means 5, for instance a flight management system of the FMS type, which are intended to perform the automatic selection…and…means 7, for instance a multimodal receiver of the MMR (<<Multi-Mode Receiver>>) mode, which are able to check if one given approach is technically likely to be implemented by the aircraft”, para. 0070-0072), a listing of a plurality of alternate approach procedures for landing at a currently selected runway (“the approaches which are associated to the selected landing way”, see para. 0099-0100 citation below)
(“In a first variation of the implementation of this second embodiment: the means 5 extract from the database 8 the approaches which are associated to the selected landing way”, para. 0099-0100); 
ranking, by the processor, the plurality of alternate approach procedures for use with the currently selected runway based on differences between the alternate approach procedures (“perform a sorting”, see para. 0115-0117 citation below), wherein the alternate approach procedure of the plurality of alternate approach procedures that exhibits the least amount of differences (“growing precision height”, see para. 0099-0101 citation below) is ranked as the highest ranked alternate approach procedure of the plurality of ranked alternate approach procedures (“a list showing this sorting”, see para. 0099-0101 citation below),
(“Furthermore, in a second embodiment, one approach recommended by the air traffic control is taken into account….In the scope of the present invention, this recommended approach can be acquired of different ways by the device 1…”, para. 0094-0095,
“In a first variation of the implementation of this second embodiment: the means 5 extract from the database 8 the approaches which are associated to the selected landing way and sort the approaches by growing precision height by placing the recommended approach, received from one of the above mentioned ways, overhead of a list showing this sorting; and the means 7 check if the first approach of this list (recommended approach) is likely to be implemented.”, para. 0099-0101,
“Furthermore, in addition to a sorting according to the decision height, the means 5 can also perform a sorting according to at least one of the following criteria: the type of approach: precision approach, non precision approach; the approach means: MLS, ILS, GLS, SLS, FLS.”, para. 0115-0117); 
causing to be displayed, on a cockpit display (“displaying means 12”, Fig. 1) for flight crew selection, a prioritized listing of alternate approach procedures (“by growing decision height”, see para. 0099-0101 citation above) with the alternate approach procedure with the highest ranking highlighted (Albert teaches “highlighting” by presenting several approaches on the “displaying means 12” to the crew in a “sorting order”, thus the crew would be drawn to the approach at the top of the list, see para. 0128 citation below)
(“When several approaches are proposed to the crew, they are presented on monitors, in particular from said displaying means 12, and are preferably sorted according to a sorting order selected by the airline, through for instance an AMI parameter. It is also contemplated, in particular for airports having a great number of different approaches, to gather the proposed approaches by type (precision approach, non precision approach) or by approach means (MLS, ILS, GLS, SLS, FLS, . . . ). para. 0128).
Boorman teaches a processor configured to automatically provide an alternate approach procedure for a selected runway for crew selection on a cockpit display, based on the condition or status of the aircraft systems needed for a currently selected approach procedure. Albert teaches a processor configured to automatically rank alternate approach procedures for a selected runway and provide said ranking for crew selection on a cockpit display. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the inventions of Boorman and Albert by implementing the ranking of a plurality of alternate approach procedures, as taught by Albert, for displaying to a crew for selection during approach procedure planning, as Boorman teaches “interactive input capability enables cockpit flight crew to work on approach planning earlier in the flight” (para. 0051). The motivation for 

Boorman in view of Albert do not explicitly teach the technique of ranking based on differences between the alternate approach procedures and the currently selected approach procedure, wherein the alternate approach procedure that exhibits the least amount of difference from the currently selected approach procedure is ranked as the highest ranked alternate approach procedure, and
wherein the ranking comprises one or more of: ranking based on distance to the closest fix; ranking based on fuel consumption; and ranking based on flight time. 
Instead, Albert teaches ranking the alternate approach procedures based on decision height, the type of approach or the approach means (“in addition to a sorting according to the decision height, the means 5 can also perform a sorting according to at least one of the following criteria: the type of approach: precision approach, non precision approach the approach means: MLS, ILS, GLS, SLS, FLS”, para. 0115-0117), Boorman teaches generating a listing of alternate approach procedures based on capability of aircraft equipment (“The ADDS control input device 34 allows pilots to enter, select…(1) the equipment capability on board the aircraft accounting, for example, for previously known degradations; (2) the Approach Name 80 of the approach procedure to be engaged, and, potentially, alternate approach procedures”, para. 0050).
The Office previously stated the technique of ranking alternate approach procedures based their comparison to a current approach procedure is recognized as part of the ordinary capabilities of one skilled in the art at the time of filing. In regards to Applicant’s traversal that the above is well-known or common knowledge (first para. of pg. 12 and first para. of pg. 13 of Applicant’s remarks filed 11/23/2020), the Office further points to Gibbs to support these findings, a reference citation of the Information Disclosure Statement filed by Applicant 1/29/2018. One of ordinary skill in the art would known to be completed by the pilot and navigator with knowledge in their minds if the decision was needed quickly, or by use of navigational charts, if time allowed. The known flight management system was ready for improvement with this incorporation of the ranking technique, since both the flight management system and the ranking technique are known in the art, and the results would have been predictable to one of ordinary skill in the art. A discussion of this predictability follows. 
It was known in the art that upon approaching an airport at which a landing is to be made, aircraft pass into an area monitored by Air Traffic Control who instruct pilots and navigators how to maneuver the aircraft within the area, as these areas have an increased aircraft density of air traffic. Air Traffic Control presents approach procedures to the flight crew based on availability of systems on the ground and air craft density, for example. After entering this monitored area, the aircraft is brought into a final approach pattern. If this approach pattern needs to be changed to an alternate approach pattern when in this monitored area, the pilot may engage (with concurrence by Air Traffic Control) an alternate approach pattern based on the availability of systems on the aircraft required for the approach pattern, and based on deviations from the original approach procedure. Pilots would be motivated to avoid a missed approach and choose an alternate approach procedure with small deviation from the original approach pattern due to the constraints of time left in the flight and limited airspace. 
See, Gibbs teaches a method and system for entering data within a flight plan entry field, disclosing that the technique of ranking alternate approach procedures based their comparison to a current approach procedure wherein said ranking can comprises at least ranking based on distance to the closest fix and the procedure of Air Traffic Control are both well-known as asserted and discussed above (see C6, line 18-C7, line 42 citation below).

As such, other embodiments of the present invention is directed towards those periods of time when the aircraft is approaching an airport and preparing for arrival and landing. This period is critical to an aircraft operator as many functional checks must be performed prior to the aircraft's approach, arrival and landing. During this period, an aircraft operator should preferably minimize the time it takes to manually enter text identifiers into the flight plan entry field 114a. This time period is especially critical during times when the pilot must make changes to the aircraft's arrival and approach path due to various factors including weather or air traffic control requirements. As such, this embodiment provides a method for presenting acceptable options to the operator for the appropriate arrival and approach of the aircraft.
The process of this embodiment 200 is illustrated in FIG. 5. When an aircraft must modify its approach and arrival route, the operator notifies the computer means 106. The computer means then obtains a runway list from the data source 108 for all runways associated with the destination airport (201). The computer means then removes the active (or currently selected) runway information from the runway list (203), and proceeds to sort and list all remaining runways by proximity to the active (or currently selected) runway heading (205). Examining the remaining runway list, the computer means 106 then selects the most likely runway (207) for the aircraft's new approach and arrival route. While identifying alternate runways by process step 207 is preferably based on proximity to the active or 

Next, the computer means determines whether additional runways exist from the runway list (209). If not, the information corresponding to the most likely runway (selected in step 207) is then displayed to an output device such as monitor 112 (step 221). If additional runways exist, the computer means 106 obtains from the data source 108 a list of approved approaches from the data source 108. On the first pass of this decisional process, an additional runway will always exist because those of skill in the art will know that single-runway airports are conventionally identified to have at least two runway headings (on opposite ends of the runway), and thus, at least two approach paths. Next, the computer means removes the a active (or currently selected) approach information from the approach list (213), and proceeds to list all remaining runways by the type of approach available for the selected runway. 
Preferably, the computer means 106 generates the approach list by prioritizing those approaches by type (e.g., precision or non-precision) as seen in item 215. Some precision approaches include (in order of preference based on United States airport systems, but which may change according to geographical location) instrument landing system (ILS), microwave landing system (MLS), satellite landing system (SLS), localizer-type Directional Aid (LDA) with Glideslope and localizer backcourse (LOC-BS) with Glideslope. Some non-precision approaches may include Vocalizer (LOC), localizer backcourse (LOC-BS), global positioning system (GPS), VHF Omni-directional Range (VOR), area navigation (RNAV), non-directional beacon (NDB), simplified directional facility (SDF) and long range navigation (Loran). Generally, ordering the non-precision approaches is more difficult because although some (like SDF) provide superior lateral guidance, they are also relatively rare, relegating them to a lower position on the list. 
(C6, line 18-C7, line 42)
The claimed invention supplements known flight management systems by displaying a ranking of approach procedures to a crew of an aircraft. However, as described above, this is an application of a known technique. Air Traffic Control have long presented approach procedures to flight crews based on air craft density, and pilots and navigators have long chosen approach procedures based on factors such as system availability, approach fix change, fuel usage, and flight time, and course change. Thus, it would been obvious to one of ordinary skill in the art at the time of filing that applying this known technique of ranking approach procedures as taught by Gibbs would have yielded the predictable result of displaying this determination typically done by the pilot and navigator and result in an improved flight management system with displaying capabilities. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)
As Gibbs is being included solely due to Applicant’s traversal and as direct corresponding evidence to support the prior common knowledge finding, this Office action is being made final. See MPEP § 2144.03(D)

Regarding claims 6, 7, and 21, Albert further teaches wherein the generating the listing of the plurality of alternate approach procedures comprises retrieving, by the processor from a navigation (“database 8”, Fig. 1), a plurality of the potential approach procedures available for landing at the first runway (“approaches that are associated to the selected landing way”, see para. 0105 citation below)
(“Said means 5 comprise for instance one database 8…which contains the characteristics of the existing approaches, that is particularly: the type of approach: precision approach (flight with instruments) or non precision approach; the usual guiding means used for the approach: MLS, ILS, GLS, SLS, FLS; and the associated decision height, that is the minimal height allowed to take the landing decision.”, para. 0076-0079,
“the means 5 extract from the database 8 the approaches that are associated to the selected landing way”, para. 0105); and 
eliminating potential approach procedures from the plurality of potential approach procedures retrieved from the navigation database that cannot be performed (“check among these extracted approaches, all those which can be technically implemented”, see para. 0105-0107 citation below) with the current configuration of aircraft systems (“database 8…which contains the characteristics of the existing approaches, that is…the usual guiding means used for the approach: MLS, ILS, GLS, SLS, FLS”, see para. 0076-0079 citaiton above)
(“Furthermore, in a second variation of implementation of this second embodiment: the means 5 extract from the database 8 the approaches that are associated to the selected landing way and inform the means 7 about it; and the means 7 check among these extracted approaches, all those which can be technically implemented by the aircraft and inform the means 5 about it”, para. 0105-0107).

Regarding claims 9, 22, and 26, Boorman further teaches wherein the ranking the plurality of alternate approach procedures is performed at a phase of flight other than prior to an approach phase (“en route, prior to entering the final approach phase”, see para. 0077 citation below corresponds to Applicant’s “phase of flight prior to an approach phase”)
(“In Step 214, if the method finds that the landing performance capability is degraded, the method activates an alternative approach in Step 220 from a plurality of stored approaches. Once activated, the method loops back to Step 208 and receives, processes, and displays the most current information that is relevant for the now primary approach on the ADDS display 20.”, para. 0076,
“It is important to note that aspects of the method can be made to be context-sensitive. For example, the ADDS display 20 can be displayed en route, prior to entering the final approach phase for flight crew to plan and confirm the selected approach. It can be used in a preview planning mode as well as the active mode such as when the airplane is on final approach.”, para. 0077).

Regarding claims 10, 23, and 27, Albert teaches wherein the ranking the plurality of alternate approach procedures comprises ranking the plurality of alternate approach procedures based on differences between each alternate approach procedure and the first approach procedure in relation to one or more of an amount of course change for the alternate approach procedure as compared to the first approach procedure, an amount of fuel consumption, for the alternate approach procedure as compared to the first approach procedure, an amount of distance to the closest fix for the alternate approach procedure as compared to the first approach procedure, lower MDA (minimum descent altitude) value for the alternate approach procedure as compared to the first approach procedure, or lower DH (decision height) value for the alternate approach procedure as compared to the first approach procedure (see rejection of claims 1, 13, and 20, a lower DH is used to sort approaches).

Regarding claims 11, 24, and 28, Albert further teaches wherein the ranking the plurality of alternate approach procedures is performed at an approach phase of flight (“according to the invention, said method aids the piloting of an aircraft during the approach final phase for a landing on an airport”, para. 0013). 

Regarding claims 12, 25, and 29, Albert further teaches wherein the ranking further comprises ranking based on differences between each alternate approach procedure and the currently selected approach procedure in relation to one or more of an amount lower MDA (minimum descent altitude) value for the alternate approach procedure as compared to the currently selected approach procedure, or lower DH (decision height) value for the alternate approach procedure as compared to the currently selected approach procedure (see rejection of claims 1, 13, and 20, a “sort the approaches by growing precision height”, para. 0099-0101).

Regarding claim 18, Albert further teaches aircraft systems comprising a satellite-based augmentation system (SBAS) capable GPS (global positioning system) receiver, a flight management system (FMS), a glide slope (G/S) receiver for an instrument landing system (ILS), a VHF omni directional radio range (VOR) receiver, or an instrument landing system localizer (LOC) receiver
("Within the scope of the present invention, the following precision approach procedures can for instance be taken into account: an instrument approach procedure, relating to an instrument landing system, for instance of the ILS («lnstrument Landing System») type,...; an instrument approach procedure, relating to a microwave landing system, for instance of the MLS («Microwave Landing System») type; and an instrument approach procedure, relating to a GPS («Global Positioning System») landing system of the GLS («GBAS Landing System») type.", para. 0006-0009).

Regarding claim 19, Albert further teaches, wherein the ranking further comprises ranking based on differences between each alternate approach procedure and the first currently selected (see rejection of claim 13, a “sort the approaches by growing precision height”, para. 0099-0101).
Response to Arguments





Applicant's arguments filed 11/23/2020 in regards to 35 USC 103 rejections to the pending claims have been fully considered but they are not persuasive.
Applicant asserts, page 11-13, regarding amended pending independent claims 1, 13, and 20,
“While admitting that several claim features are not present in either of the applied references, the office action takes the incredible position that “ranking alternate approach procedures based on their comparison to a current approach procedure is recognized as part of the ordinary capabilities of one skilled in the art at the time of filing.” The office action makes this assertion without any documentary evidence to support the assertion…
…The claim recites “ranking, by the processor, the plurality of alternate approach procedures for use with the currently selected runway based on differences between the alternate approach procedures and the currently selected approach procedure.” The only reference cited in the office action for ranking alternate approach procedures admittingly (at page 9 of the office action) does not disclose “ranking alternate approach procedures based on their comparison to a current approach procedure”. It is clear error for the office action to rely on common knowledge in the art without evidentiary support in the record, as the principal evidence upon which the rejection is based. The Examiner must therefore present documentary evidence 
The claim also recites “the ranking comprising one or more of: ranking based on distance to the closest fix; ranking based on fuel consumption; and ranking based on flight time.” The only reference cited in the office action for ranking alternate approach procedures admittingly (at page 9 of the office action) does not disclose “the ranking comprising one or more of: ranking based on distance to the closest fix; ranking based on fuel consumption; and ranking based on flight time”. It is clear error for the office action to rely on common knowledge in the art without evidentiary support in the record, as the principal evidence upon which the rejection is based. The Examiner must therefore present documentary evidence supporting its position that “the ranking comprising one or more of: ranking based on distance to the closest fix; ranking based on fuel consumption; and ranking based on flight time” is well-known, or to be common knowledge in the art or withdraw the rejection and allow the case.
None of the applied references, the Boorman reference or the Albert reference, singularly or in combination discloses or suggests several elements of claim 1. Accordingly, the applied references do not and cannot render obvious claim 1. Independent claims 13 and 20 recite limitations similar to the features discussed above and are patentable for the same reasons. Because the independent claims are patentable, the dependent claims are also patentable. For at least these reasons, 

The examiner disagrees with these assertions. To adequately traverse a finding of common knowledge, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention."). A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate. In this case, Applicant has not specifically pointed to why the noticed fact is not considered to be common knowledge, and only merely alleged that the disputed limitations of the independent claims are not common knowledge. However, in an effort to advance prosecution, the examiner adds Gibbs as evidence to support the prior common knowledge statement. Gibbs is evidence in the record (a reference citation of the Information Disclosure Statement filed by Applicant 1/29/2018) which supports this finding. As stated above in this Office action, Boorman in view of Albert further in view of Gibbs teach all of the limitations of pending independent claims 1, 13, and 20. Applicant’s argument that “ranking, by the processor, the plurality of alternate approach procedures for use with the currently selected runway based on differences between the alternate approach procedures and the currently selected approach procedure” is not well-known or common knowledge is wholly unpersuasive and unsupported. Applicant’s instant specification states, in the “Background” (pg. 1, para. 0002, emphasis added),
“Many aircraft approach procedures are reliant on the proper functioning of various
aircraft systems. For example, SBAS (satellite-based augmentation system) functionality in
the GPS receiver is needed for a LPV (localizer performance with vertical guidance) approach

performance) approach. When there is a loss of functionality with a system on which a
selected approach procedure is reliant, the flight crew must select another approach procedure. If the failure occurs in the middle of performing the approach procedure, the workload for selecting another approach procedure may be extremely high and may create a significant burden on the flight crew. Changing to another approach procedure involves taking time to choose an appropriate replacement approach procedure and performing the task of selecting and activating the procedure using a MCDU (multi-function control and display unit) or flight plan page on a graphical display during a busy time for a flight crew. Additionally, there is a
risk that the flight crew may not notice a system failure necessitating a switch to another
approach procedure in timely fashion.”
Thus, all of the limitations of claims 1, 13, and 20 are taught by Boorman in view of Albert in view of Gibbs.
Applicant further asserts, page 13, regarding amended pending claims 9, 22, and 26,	
“Moreover, the dependent claims recite additional features, and the claims are patentable in view of the additional features recited in the dependent claims. For example, dependent claims 9, 22, and 26 each recite that “the ranking the plurality of alternate approach procedures is performed at a phase of flight prior to an approach phase.” Boorman and Albert specifically recites that they are only directed to an approach phase of flight: “Thus, there is a need for a tool that simplifies the flight crew's critical decisions during the approach phase of flight. . . The present disclosure addressed this need by providing a method and system that provides operationally-relevant and decision-critical information for final approach and landing on a graphical display without the need to interpret system information.” - Boorman at paragraphs [0033 and 0034]; and “The present invention relates to a method and a device 
The examiner disagrees with these assertions. As stated above in this Office action, Boorman in view of Albert in view of Gibbs teach all of the limitations of pending dependent claims 9, 22, and 26. Albert discloses “ranking the plurality of alternate approach procedures is performed at a phase of flight prior to an approach phase”, as Albert discloses wherein “the method loops back to Step 208 and receives, processes, and displays the most current information that is relevant for the now primary approach on the ADDS display 20” (para. 0076) and “the ADDS display 20 can be displayed en route, prior to entering the final approach phase” (para. 0077). Thus, all of the limitations of claims 9, 22, and 26 are taught by Boorman in view of Albert in view of Gibbs.
Conclusion	








Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  As the examiner added a reference in this Office action after applicant’s rebuttal, and the newly added reference was added only as directly corresponding evidence to support the prior common knowledge finding, this Office action is being made final. See MPEP § 2144.03(D).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313)446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.